Citation Nr: 0716757	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for right 
knee chondromalacia, with patellofemoral malalignment 
syndrome and minimal degenerative changes, currently rated as 
10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee chondromalacia with minimal 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to July 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
July 2002 rating decision, the RO denied an increased rating 
for the veteran's service-connected right knee disability.  
In an October 2004 rating decision, the RO granted service 
connection for a left knee disability, and assigned a 10 
percent disability rating, effective November 19, 2001.


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia, with 
patellofemoral malalignment syndrome and minimal degenerative 
changes, is manifested by pain and crepitus, without 
recurrent subluxation or lateral instability, or more than 
minimal limitation of motion.

2.  The veteran's left knee chondromalacia, with minimal 
degenerative changes, is manifested by pain and crepitus, 
without recurrent subluxation or lateral instability more 
than minimal limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2006).

2.  The veteran's left knee disability does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in May 
2002, July 2004, and March 2006.  Those notices informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection, to 
establish original and increased ratings, and to establish 
effective dates for benefits awarded.  VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  VA examinations have been 
conducted.  The veteran has had a meaningful opportunity to 
participate in the processing of his claims.  The Board finds 
that VA has adequately fulfilled its duties under the VCAA.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the veteran's claims.

Ratings for Knee Disabilities

The present appeal involves the veteran's claim that the 
severity of his service-connected right and left knee 
disabilities warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
appeal of the left knee rating arises from the original 
assignment of a disability evaluation following an award of 
service connection.  In such cases, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected right and left knee 
disabilities have been rated by the RO under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
regulatory provision, recurrent subluxation or lateral 
instability of the knee is rated at 30 percent if severe, 20 
percent if moderate, and 10 percent if slight.  The rating 
schedule evaluates degenerative changes, or arthritis, in 
joints according to the limitation of motion in the affected 
joints.  If the limitation of motion is not compensable under 
the appropriate diagnostic code, a 10 percent rating is 
assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Limitation of motion of the knee is rated 
compensably if flexion is limited to 45 degrees or less, or 
if extension is limited to 10 degrees or more short of full 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The RO granted service connection for a right knee 
disability, chondromalacia, effective from the veteran's 
separation from service.  The veteran later claimed that 
disability in his left knee had developed as a result of his 
chronic right knee disability.  The RO granted service 
connection for left knee chondromalacia effective from 
November 19, 2001.

Medical records and statements from the veteran contain 
reports of ongoing pain in the right knee.  In July 2001, the 
veteran had private treatment for persistent pain and 
swelling in his left knee.  On examination, the left knee was 
stable.  The range of motion of the knee was described as 
pretty good, but limited to less than full flexion.  There 
was slight discomfort with motion.  The treating physician's 
impression was bursitis versus tendonitis.  The physician 
prescribed pain medication and a knee immobilizer for 
comfort.

Statements from a private orthopedist in March 2002, and a 
private family practitioner in March 2005, indicated that the 
veteran had a diagnosis of retropatellar pain syndrome 
bilaterally, and that exercise to strengthen the quadriceps 
was recommended.

On VA examination in June 2002, the veteran reported a long 
history of pain in his right knee, and more recent pain and 
swelling in his left knee.  He stated that he worked for the 
postal service as an electronics technician.  He indicated 
that he work required kneeling to work on machines, and that 
he wore knee pads.  He related that his knees swelled often, 
locked from time to time, and gave out from under him from 
time to time.  He reported that he had grinding and popping 
in both knees all the time.  He stated that he could not 
squat and could not run.  He indicated that he had no 
limitation on walking, and that he was able to go up and down 
stairs.  The examining physician observed that the veteran 
walked with a normal gait, with no antalgic component.  The 
veteran was able to walk on his heels and on his toes.  The 
range of motion of both knees was normal, from 0 to 135 
degrees.  There was no evidence of laxity or instability.  
There was patellar rub in both knees, more in the left.

On VA examination in November 2004, the veteran reported that 
pain in his knees had worsened since the 2002 examination.  
He related that he continued to work repairing machines for 
the postal service.  He indicated that he did not take pain 
medication.  He stated that he often wore knee supports.  He 
related that he had flare-ups of worse pain about once a 
week.  He indicated that he felt grinding in his knees.  He 
stated that he did not experience swelling, locking, 
instability, or giving out of the knees.  He reported that he 
had difficulty kneeling, squatting, and going up and down 
stairs.  He stated that he avoided running, jumping, and 
heavy lifting, as those would aggravate his knee pain.  He 
stated that he was able to drive and walk without limits.

The examining physician observed a normal gait.  The veteran 
was able to walk on his toes and heels.  There was crepitus 
in both patellae.  Both knees had a range of motion from 0 to 
140 degrees.  There was no evidence of laxity or instability 
of either knee.  After ten repetitions of extending each knee 
against resistance, the examiner found no fatigability, 
incoordination, or loss of range of motion.  X-rays showed 
mild degenerative changes in both knee.

In precedent opinions, the VA General Counsel has found that 
arthritis and instability of the knee may be rated separately 
under separate diagnostic codes, provided that any separate 
rating is based on additional disability.  VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997); VAOGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).  In this case, however, the evidence does not 
indicate that either of the veteran's knees has significant 
instability or subluxation such as would warrant a 
compensable rating under Diagnostic Code 5257.  The 
chondromalacia in both knees does produce pain and crepitus 
comparable to arthritis.  There is no limitation of motion 
that would warrant compensable ratings under Diagnostic Codes 
5260 or 5261; so the symptoms warrant only the basic 10 
percent rating for each major joint provided under Diagnostic 
Code 5003.  Examinations have not shown that either knee has 
weakness, weakened movement, fatigability, or incoordination.  
The functional loss due to pain in each knee is appropriately 
addressed by the existing 10 percent ratings.  The left knee 
disability has not warranted a rating higher than 10 percent 
at any time since November 19, 2001, the effective date of 
service connection.  Staged ratings for this disability are 
therefore not warranted.  Fenderson.  The preponderance of 
the evidence, then, is against the claims for higher ratings.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected right and left knee disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


